--------------------------------------------------------------------------------


Exhibit 10.1


EMPLOYMENT AGREEMENT
IMPART MEDIA GROUP, INC.


This Employment Agreement (this “Agreement”) is entered into as of February 28,
2006 (the “Commencement Date”) by and between Michael Medico, an individual
residing at 2 Castle Harbor Road, Huntington Bay, New York 11743 (the
“Employee”), and IMPART Media Group, Inc., a corporation organized under the
laws of the State of Nevada with offices at 1300 N. Northlake Way, Seattle,
Washington 98103 (the “Company”).


In consideration of the premises and mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Company and Employee, (each a “Party,” and together the
“Parties”) hereby agree as follows:
 

 
1.
Definitions

 
“Accrued Amount” shall have the meaning set forth in Section 5(a) hereof.


“Annual Base Salary” shall have the meaning set forth in Section 4(a) hereof.


“Business” shall mean the provision of digital advertising services to the
out-of-home advertising market.


“Business Personnel” shall mean, as of any date, any person (a) who is, or
within the one (1)-year period prior to such date was, an employee of the
Company or any subsidiary or affiliate thereof, or (b) who is, or within the one
(1)-year period prior to such date was, a consultant or free-lance worker
engaged in the Business for or on behalf of the Company or any subsidiary or
affiliate thereof.


“Cause” shall mean (a) Employee’s conviction of, admission of guilt to or plea
of nolo contendere or similar plea (which, through lapse of time or otherwise,
is not subject to appeal) with respect to any crime or offense that constitutes
a felony in the jurisdiction involved; (b) acts of dishonesty or moral turpitude
which are materially detrimental to the Company; (c) repeated willful failure by
Employee to obey the reasonable and lawful orders of the Board of Directors of
the Company which remain uncured, if reasonably capable of cure, for thirty (30)
days from receipt of written notice thereof from the Company; (d) any act by
Employee in violation of Section 8 hereof, any statement or disclosure by
Employee in violation of Section 6 hereof, or any material breach by Employee of
any provision of this Agreement which remains uncured, if reasonably capable of
cure, for thirty (30) days from receipt of written notice thereof from the
Company; and (e) if Employee is regularly under the influence of alcohol or
drugs by not prescribed by a qualified physician, provided, however, that such
condition shall be confirmed by a qualified physician.


“Commencement Date” shall mean February 28, 2006.


--------------------------------------------------------------------------------


 
“Company Digital Elements” shall mean hardware products sold by the Company on
which advertising and media content is displayed.


“Confidential Information” shall mean all of the Company's trade secrets and
proprietary and non-public confidential information consisting of, but not
limited to, customer lists, processes, computer programs, compilations of
information, records, sales and solicitation procedures, customer requirements,
pricing techniques and information, pricing, methods of doing business and any
other information generally used in the operation of the Business not generally
known in the industry relevant to the Business or otherwise not generally
available to the public, which was obtained by Employee during his employment
with or from the Company. For purposes of the definition of Confidential
Information, “the Company” shall be deemed to include the Company, its
predecessors and successors and any subsidiaries or affiliates of the Company.


“Disability” shall mean, with respect to Employee, the inability due to illness,
accident, injury, physical, or mental incapacity or other disability to
participate effectively or actively in the affairs of the Company or any of its
subsidiaries or affiliates for more than twenty-six (26) consecutive weeks or
more than thirty-nine (39) weeks in any consecutive fifty-two (52) week period
as determined in good faith by the Company.


“EBITDA” is defined as earnings before interest, taxes, depreciation and
amortization and cumulative effect of changes in accounting principles, less an
appropriate allocable amount of overhead costs incurred by the Company in
connection with the operation of the Impart Advertising Division, as determined
by the Company’s regular accountants in accordance with generally accepted
accounting principles consistently applied.


“Employment Period” shall have the meaning set forth in Section 2 hereof.


“Expiration Date” shall have the meaning set forth in Section 2 hereof.


“Good Reason” shall mean the occurrence of any one or more of the following
events which has not been cured within thirty (30) days after the Company's
receipt of written notice thereof from Employee: (a) a material breach by the
Company of any material provision of this Agreement; (b) any decrease in
Employee's Annual Base Salary without the prior written consent of Employee;
(c), any decrease or demotion in Employee’s title or material diminution of
responsibilities as set forth in this Agreement; or (d) a required relocation of
Employee’s primary place of work of more than thirty (30) miles from New York
City.


“Impart Advertising Division” shall mean the strategic business unit of the
Company that is responsible for the sale of advertising content which shall
initially be conducted by Impart Media Advertising, Inc., a wholly-owned
subsidiary of the Company.


“Notice of Termination” shall have the meaning set forth in Section 5(c) hereof.


--------------------------------------------------------------------------------




“Restricted Activities” shall have the meaning set forth in Section 9 hereof.


“Restricted Persons” shall have the meaning set forth in Section 9 hereof.


“Severance Period” shall have the meaning set forth in Section 5(b) hereof.
 
2.    Employment Term. The Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by the Company, for a term (the
“Employment Period”) commencing on the Commencement Date and expiring on
December 31, 2008 (the “Expiration Date”), unless earlier terminated as provided
herein.
 
3.     Services. During the Employment Period, Employee shall hold the position
of Executive Vice President of the Company and President of the Impart
Advertising Division, reporting directly to the Company’s Chief Executive
Officer. Employee shall devote substantially all of his business time, skill and
attention to the business of the Company and its subsidiaries and affiliates
engaged in the Business and shall perform such duties as are customarily
performed by similar Employees and as are more specifically enumerated in
Exhibit A attached hereto, which are consistent with Employee's position;
provided, however, that the foregoing is not intended to preclude Employee,
subject to the restrictions set forth in Section 8 hereof, from (a) owning and
managing personal investments, or (b) engaging in charitable activities and
community affairs, provided that the performance of these activities referred to
in clauses (a) and (b) does not prevent Employee from devoting substantially all
of his business time to the Company and its subsidiaries and affiliates. 
 

 
4.
Compensation and Benefits. 

 
(a)   Annual Base Salary. Subject to Section 4(b) below, during the Employment
Period, the Company shall pay Employee an annual base salary in the amount of
One Hundred Twenty-Five Thousand Dollars ($125,000) (the “Annual Base Salary”).
The Annual Base Salary shall be payable in accordance with the Company's normal
payroll practices.
 
(b)   Commissions. Employee shall be entitled to receive quarterly commissions,
payable in accordance with the Company’s normal payroll practices, in an amount
equal to (i) five percent (5%) of the net cash revenues of the Company that are
directly; and solely attributable to the sale of the Company Digital Elements;
provided that such sale was made as a direct result of the efforts of the Impart
Advertising Division and (ii) two and 21/100ths percent (2.21%) of the net,
collectible margins on media billings of the Impart Advertising Division that
directly and solely result from Employee’s sales efforts (collectively,
“Commissions”). 


(c)   Cash Bonus. For each fiscal year during the Employment Period, Employee
shall receive a cash bonus equal to nine and 82/100ths percent (9.82%) of the
Impart Advertising Division’s EBITDA for the fiscal year then ended. Any cash
bonus amount payable pursuant to this Section 4(c) shall be paid to Employee as
soon as practicable following the end of the fiscal year to which it relates.


--------------------------------------------------------------------------------




(d)   Fringe Benefits. In addition to the Annual Base Salary, Commissions and
cash bonus set forth above, Employee shall receive the following benefits in
accordance with, and subject to, the Company’s policies and practices:


(i)   To the extent eligible, participation in any Company-sponsored welfare
benefit plans, programs or policies, including, without limitation, any health,
dental or vision plan, as may be made generally available to employees of the
Company, as each such plan, policy or program may be adopted or amended from
time to time;


(ii)   To the extent eligible, participation in all Company-sponsored pension,
retirement, savings and other employee benefit plans and programs, as each such
plan may be adopted or amended from time to time;


(iii)   Paid vacation pursuant to the vacation policy of the Company, as the
same may be adopted or amended from time to time, provided, however, Employee
shall be entitled to not less than three (3) weeks paid vacation;


(iv)          Reimbursement for reasonable business expenses incurred by
Employee in furtherance of the interests of the Company in accordance with the
policy of the Company, as the same may be amended from time to time; and


(v)   Cash bonuses, option grants, life insurance, disability insurance, and
other appropriate insurance coverages as mutually agreed by Employee and the
Company and as approved by the Company’s board of directors.


 (d)   Withholding. The Company shall deduct and withhold from such compensation
all social security and other federal, state and local taxes and charges which
currently are or which hereafter may be required by law to be so deducted and
withheld.



 
5.
Termination of Employment.



(a)   In the event (i) the Company terminates Employee's employment with the
Company for Cause, (ii) Employee voluntarily terminates his employment with the
Company other than for Good Reason, or (iii) Employee's employment terminates as
a result of either Employee's death or Disability, the Company shall pay
Employee (or his estate in the case of death) any unpaid salary, any unpaid
Commissions, any vacation accrued but unused, and reimbursement for any
unreimbursed expenses, all through and including the date of termination (the
“Accrued Amount”).


(b)   In the event the Employee's employment is terminated for any reason other
than (i) by the Company for Cause, (ii) by Employee voluntarily without Good
Reason, the Company shall pay to Employee (A) the Accrued Amount, plus (B) his
Annual Base Salary, pro-rated, for the lesser of (i) the balance of the
Employment Period, or (ii) twelve (12) months following such date of termination
(the “Severance Period”), with such pro-rated payments of Annual Base Salary to
be made in accordance with the Company’s payroll practices.


--------------------------------------------------------------------------------




(c)   Any termination of Employee's employment by the Company or any such
termination by Employee (other than on account of death) shall be communicated
by written Notice of Termination to the other Party. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Employee's employment under the provision so indicated.
 

 
6.
Confidential Information.

 
Employee understands and acknowledges that during his employment with the
Company, he has been and will be exposed to Confidential Information, all of
which is proprietary and which rightfully belongs to the Company. Employee
acknowledges and agrees that the Confidential Information is a valuable, special
and unique asset of the Company, the disclosure or unauthorized use of which
could cause substantial injury and loss of profits and good will to the Company.
Accordingly, Employee shall hold in a fiduciary capacity for the benefit of the
Company such Confidential Information obtained by Employee during his employment
with the Company and shall not, directly or indirectly, at any time, either
during or after his employment with the Company, without the Company’s prior
written consent, use any of such Confidential Information for his own benefit,
for the benefit of others, or to the detriment of the Company or disclose any of
such Confidential Information to any individual or entity other than the Company
or its employees, except as required in the performance of his duties for the
Company or as otherwise required by law. Employee shall take all reasonable
steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.
 

 
7.
Return of Documents.

 
Except for such items which are of a personal nature to and the property of
Employee (e.g., daily business planner and roll-o-dex), all writings, records
and other documents and things containing any Confidential Information shall be
the exclusive property of the Company, shall not be copied, summarized,
extracted from or removed from the premises of the Company, except in pursuit of
the business of the Company or at the direction of the Company, and shall be
delivered to the Company, without retaining any copies, upon the termination of
Employee's employment or at any time as requested by the Company.
 

 
8.
Non Compete/Non Solicit. 

 
Employee agrees that during the Employment Period and for one (1) year
thereafter, Employee shall not, and shall use his best efforts to ensure that
any agents, representatives and any other persons acting on his behalf (Employee
and such agents, representatives, and other persons collectively hereinafter
referred to as the “Restricted Persons”) do not, directly or indirectly, for the
benefit of the Employee, any other Restricted Persons or their affiliates (the
activities being so restricted hereinafter being referred to as the “Restricted
Activities”):


--------------------------------------------------------------------------------




(a)    Own, manage, operate, join, control, or participate in the ownership,
management, operation or control of, or be connected with as a director,
officer, Employee or administrative employee, partner, lender, consultant or
otherwise with any business or division or line of business or organization in
the United States which engages in a business substantially similar to or
directly or indirectly competitive with the Business of the Company or any of
its subsidiaries and affiliates. Nothing herein shall prohibit Employee and all
other Restricted Persons collectively from being passive owners of an aggregate
of not more than five (5%) percent of the outstanding stock of any class of
securities of a corporation which is publicly traded and substantially similar
to or competitive with the Business of the Company or any of its subsidiaries
and affiliates, so long as he has no active participation (including, without
limitation, as a consultant or advisor) in the business of such corporation or
other entity;


(b)    Induce or attempt to persuade any current or then current customer or
vendor of the Company, or any of its subsidiaries or affiliates, to terminate
such relationship with the Company, or with any of its subsidiaries or
affiliates; and


(c)    Induce or attempt to persuade any Business Personnel to terminate or to
refuse to enter into any employment, agency or other business relationship with
the Company, or any of its subsidiaries or affiliates.


Employee acknowledges and agrees that the violation of this non competition/non
solicitation covenant could cause substantial injury and loss of profits to the
Company. The Parties hereby acknowledge and agree that this Section 8 will not
apply in the case where Employee’s employment with the Company is terminated
without Cause or for Good Reason.



 
9.
Enforcement.



(a)    For purposes of Sections 6, 7, or 8, the Company shall be deemed to
include the Company, its predecessors and successors and any subsidiaries and
affiliates of the Company.


(b)    If, at the time of enforcement of Sections 6, 7, or 8, a court shall hold
that the duration, scope, area, or other restrictions placed on Employee therein
are unreasonable, as to duration, scope, area or other restrictions, those
restrictions shall be reduced and enforceable to the maximum extent deemed
reasonable by such court for the stated duration, scope, area, or other
restrictions.


(c)    The Parties agree that the Company, or its subsidiaries or affiliates
would suffer irreparable harm from a breach by Employee of any of the covenants
or agreements contained in Sections 6, 7, or 8. Therefore, in the event of the
actual or threatened breach by Employee of any of Sections 6, 7, or 8, the
Company or any of its subsidiaries or affiliates may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violation of the
provisions hereof.
 

--------------------------------------------------------------------------------


 

 
10.
Maintenance of Records.



So long as Employee is employed by the Company, Employee shall maintain proper
files and records relating to work performed by him in accordance with standard
procedures of the Company or as otherwise reasonably specified by the Company
from time to time. All such files and records are to be kept in the Company’s
custody and subject to its control and to be the exclusive property of the
Company. Upon termination of Employee’s employment with the Company or any
affiliate thereof, Employee shall deliver to the Company all files and records
of any nature which are in Employee’s possession or control and which relate in
any manner to his employment or to the activities of the Company or any
affiliate thereof.
 

 
11.
Successors and Assigns.

 
(a)   This Agreement and all rights of the Company hereunder shall inure to the
benefit of and be enforceable by the Company’s successors and assigns.


(b)   This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
 

 
12.
Modification or Waiver. 

 
No amendment, modification, waiver, termination, or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the Party against whom enforcement of such amendment,
modification, waiver, termination, or cancellation is sought. No course of
dealing between or among the Parties shall be deemed to affect or to modify,
amend, or discharge any provision or term of this Agreement. No delay on the
part of the Company or Employee in the exercise of any of their respective
rights or remedies shall operate as a waiver thereof, and no single or partial
exercise by the Company or Employee of any such right or remedy shall preclude
other or further exercise thereof. A waiver of right or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.
 

 
13.
Notices. 

 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or delivered by a recognized delivery service or mailed, postage prepaid, by
express, certified or registered mail, return receipt requested, and addressed
to the Employee or to the Company (with a copy addressed to Eric M. Hellige,
Esq, Pryor Cashman Sherman & Flynn, 410 Park Avenue, New York, New York 10022),
at the address set forth above (or to such other address as shall have been
previously provided in accordance with this Paragraph 13).


--------------------------------------------------------------------------------


 

 
14.
Governing Law.

 
This Agreement will be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of laws
thereunder. Any dispute arising out of this Agreement that is not settled by
mutual consent of the parties shall be adjudicated by any federal or state court
sitting in the County, City and State of New York. Each Party consents to the
exclusive jurisdiction of such courts over any such dispute.
 

 
15.
Severability. 

 
Whenever possible, each provision and term of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or term of this Agreement shall be held to be prohibited by
or invalid under such applicable law, then such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.
 

 
16.
Counterparts.  

 
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and both of which taken together shall constitute one and the
same agreement.
 

 
17.
Headings.  

 
The headings of the Paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof and shall not affect
the construction or interpretation of this Agreement.
 

 
18.
Entire Agreement. 

 
This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all other prior agreements and
undertakings, both written and oral, among the Parties with respect to the
subject matter hereof.
 

 
19. 
Survival of Agreements. 

 
The covenants made in Sections 5, 6, 7, 8, 9, and 11-16 shall survive the
termination of this Agreement.


--------------------------------------------------------------------------------


 
In Witness Whereof, the undersigned have executed this Agreement as of the date
first above written.
 

 
IMPART MEDIA GROUP, INC.
 
 
               
By:
/s/Joseph Martinez
     
Name: Joseph Martinez
     
Title: Chief Financial Officer
           
EMPLOYEE
                   
/s/Michael Medico
   
Michael Medico
 

 

--------------------------------------------------------------------------------